Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 02/12/2021.
Claims 1, 3-13, 15-18 and 20 are presented for examination.

Response to Arguments
Applicant’s arguments, see page 7 of the Remarks, filed 02/12/2021, with respect to the 35 USC 112(b) rejection to claims 13-17 have been fully considered and are persuasive.  The rejection of claims 13-17 has been withdrawn.
Applicant’s arguments, see page 8 of the Remarks, filed 02/12/2021, with respect to the 35 USC 101 rejection to claims 18-20 have been fully considered and are persuasive.  The rejection of claims 18-20 has been withdrawn.
Applicant’s arguments, see page 8 of the Remarks, filed 02/12/2021, with respect to the 35 USC 103 rejection to claims 1, 13 and 18 have been fully considered and are persuasive.  The rejection of claims 1, 13 and 18 has been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jordana Goodman, Reg. No. 72,969, on 02/24/2021.
The application has been amended as follows:

Claim 3 (Currently Amended): The method of claim [[2]] 1, wherein, in response to the anomaly being detected, the server initiates a predefined recovery workflow.

Claim 4 (Currently Amended): The method of claim [[2]] 1, wherein the server detects a breach of shared secret seeds of multiple users by monitoring a number of said detected anomalies across a user population.

Allowable Subject Matter
After a complete search of the entire relevant prior art, the Examiner has determined that the claims are in condition for allowance. Accordingly, claims 1, 3-13, 15-18 and 20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 13 and 18, and their respective dependent claims, are allowable over the prior art of record, including Girdhar, Martin, Eldefrawy, Burke and the remaining references cited by the Examiner and the Applicant’s IDS, since the prior art, taken individually or in combination, fails to particularly disclose, fairly suggest or render obvious wherein an anomaly is detected when the client attempts the second authentication using a one-time passcode and the server determines that the one-time passcode was generated by a previously used shared secret seed, in view of the other limitations of the claim, as specified in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM CRIBBS whose telephone number is (571)270-1566.  The examiner can normally be reached on Monday-Friday 930a-330p; 430p-630p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MALCOLM . CRIBBS
Examiner
Art Unit 2497



/MALCOLM CRIBBS/Primary Examiner, Art Unit 2497